Citation Nr: 0827103	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under 38 U.S.C.A. Chapter 31 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from February 1989 to February 
1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which determined 
that the veteran had completed her Vocational Rehabilitation 
and Employment program and declared her rehabilitated.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that she was erroneously declared to be 
rehabilitated by the VA Vocational Rehabilitation Service as 
she has not completed her course of study to become a health 
information technician and her part-time employment as a 
patient service assistant at a VA medical center does not 
constitute her successful vocational rehabilitation.  She is 
essentially seeking entitlement to additional vocational 
rehabilitation benefits under 38 U.S.C.A. § Chapter 31.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  The Board notes that 
the Court has not addressed the applicability of the VCAA in 
claims for vocational rehabilitation benefits, and there are 
instances in which the VCAA was found to be inapplicable to 
claims for benefits administered outside of 38 U.S.C.A. 
Chapter 51.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (holding that the VCAA, with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA)).

However, VA has implemented regulations applying the 
provisions of VCAA to claims for benefits not administered 
under Chapter 51.  For example, the Board notes 38 C.F.R. 
§ 21.1031 (2007), which provides, in part, that when VA 
receives a formal complete or substantially complete 
application for educational assistance, the VA will notify 
the claimant of the evidence and/or information necessary to 
substantiate the claim.  38 C.F.R. § 21.1031(b) (2007).  The 
authority for this regulation is explicitly identified as 38 
U.S.C.A. 5102, 513, and § 5103(a) (West 2002).  VA has 
recently proposed similar regulations with respect to claims 
for vocational rehabilitation.

While the new regulations are not currently in effect, the 
Board notes that their proposal clearly suggests that VA has 
taken the position that the VCAA is applicable to claims 
brought under 38 U.S.C.A. Chapter 31.  Thus, in fairness to 
the appellant, the Board finds that a remand is necessary to 
ensure that sge is provided notice as to the type of 
information and evidence needed to substantiate her claim for 
additional vocational rehabilitation, as well as her and VA's 
responsibilities in the development of her claim.

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that the appellant is notified 
of the type of evidence or information 
needed to substantiate her claim, and as 
to which information and evidence she is 
to provide, and which information and 
evidence VA will try to obtain on her 
behalf.  She should also be advised of 
the applicable time limits for providing 
such evidence.

2.  Then readjudicate the issue of the 
veteran's entitlement to additional 
vocational rehabilitation benefits under 
38 U.S.C.A. Chapter 31 (West 2002).  If 
her claim remains denied, the veteran and 
her accredited representative should be 
issued a supplemental statement of the 
case (SSOC).  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

